Opinión disidente del
Juez Asociado Sr. Serrano Geyls,
en la cual concurren los Jueces Asociados Sres. Saldaña y Her-nández Matos.
Para disipar las tinieblas que a mi juicio crea la opi-nión del Tribunal, es indispensable aclarar de inmediato de lo que trata y de lo que no trata este recurso de certiorari. Trata de una acción penal incoada al amparo de la Ley núm. 108 de 30 de abril de 1940 {Leyes, pág. 673; 31 L.P.R.A. sees. 509-514) mediante la cual el estado le imputa al aquí peticionario la comisión del delito de aban-dono de menores por haber faltado a su obligación de “ali-mentar, vestir, sostener, educar y procurar albergue” (see. 1) a un hijo engendrado por él en una mujer casada con otro hombre. Por disposición expresa de la ley esa obligación existe en cuanto a los “hijos ilegítimos, fueren o no recono-cidos” (sec. 1) y se asienta exclusivamente en el hecho de la paternidad (sees. 3, 4, 5 y 6). La prueba de ese hecho no tiene que ajustarse a lo dispuesto en el Código Civil sobre las acciones de filiación. Es obvio, además, que el carácter penal de la acción no desaparece ni se atenúa por la circuns-tancia de que la ley permita al juez sentenciador suspender la sentencia “bajo las condiciones que tuviere a bien impo-ner, en bienestar del menor abandonado o desamparado. . .” (see. 6.) El sistema de sentencias suspendidas es ya una parte vital de nuestro enjuiciamiento que tiene vigencia en un gran número de delitos, pero que en modo alguno altera o modifica el carácter penal de las acciones. 34 L.P.R.A. sees. 1027; Pueblo v. Vélez, 76 D.P.R. 142, 148 (1954).
*852El recurso no trata ni en modo alguno puede referirse a las relaciones filiatorias entre el menor abandonado y el marido de la mujer que lo procreó. Es elemental en nues-tro derecho que la filiación civil no se establece ni se des-truye por una sentencia dictada en una acción penal de abandono de menores y que tal filiación tiene que ser pro-bada de nuevo en el pleito civil y por medios ajenos a la sentencia penal. No obstante estos principios básicos, el Tribunal interpreta la Ley núm. 108 conjuntamente con los artículos del Código Civil relativos a la legitimidad (arts. 113 a 117) y establece hoy la siguiente norma: En una acción penal de abandono de menores bajo la citada Ley núm. 108 (o el art. 263 del Código Penal) no puede decla-rarse convicto a un padre natural de un hijo engendrado en una mujer casada con otro hombre hasta tanto no se hubiere impugnado con éxito en una acción civil la legiti-midad del hijo de acuerdo con los citados artículos del Código Civil.
Se aduce en apoyo de esa regla que el procedimiento penal no es el instrumento adecuado para resolver la con-troversia planteada porque “la acción a seguirse debe per-mitirle en ley [al menor] cambiar de un estado filiatorio a otro con la debida adjudicación de los derechos de todas las partes afectadas, inclusive cualquier conflicto de interés entre [el] menor y su propia madre. . .” Refiriéndose a los arts. 113 a 116 del Código Civil, se añade que “otro interés social, manifestado a través de una clara y bien definida política legislativa” impide el uso de los procedimientos pena-les y que corresponde a la rama legislativa “ofrecer la solu-ción deseable.”
Estimo que es erróneo el criterio del Tribunal porque (1) se funda en una interdependencia de las acciones civiles y penales que carece totalmente de base jurídica; (2) crea problemas jurídicos y prácticos tan graves como los que ale-gadamente pretende eliminar; (3) coloca a los hijos adul-*853terinos de mujer casada, y como veremos a otros hijos ilegítimos, en una posición de desigualdad; (4) llevado a su conclusión lógica destruiría en gran medida los propósitos legislativos encarnados en la legislación sobre abandono de menores; y (5) está desarraigado de las duras realidades sociales que por causa de la migración en masa vive hoy día una considerable parte de nuestro pueblo.
I
En una de las primeras sentencias sobre el art. 263 del Código Penal—Pueblo v. Ferrán, 26 D.P.R. 263, 265 (1918)—este Tribunal, basándose en la jurisprudencia de California, adqptó la regla de que “las disposiciones de la ley civil sobre la materia en nada influyen en la interpre-tación que deba darse al estatuto criminal”.(1) Esta regla fue expresamente confirmada en Rosario v. Suárez, 67 D.P.R. 589, 593 (1947), añadiéndose que “En igual forma las disposiciones de la Ley 108 de 1940 o del Código Penal sobre el delito de abandono de menores, en nada deben influir en cuanto a la interpretación que deba darse al Código Civil.” Este principio de separación de la ley civil de la penal se aplicó en numerosas sentencias y el Tribunal protegió siem-pre la facultad del estado de obligar al padre natural a pro-veerle alimentos a sus hijos menores de edad, independiente-mente de los resultados en la jurisdicción civil. Dijo el Juez Presidente señor Del Toro en Pueblo v. López, 54 D.P.R. 294, 296 (1939): “Se trata de un solo delito cuya esencia, consiste ... en el abandono voluntario y sin excusa de los hijos, sean éstos de la clase que fueren. . .” En casos de esta naturaleza añadió, no puede llegarse a “poner un valla-dar, en la mayor parte de los casos infranqueable, a la debida administración de la justicia que exige que los padres no abandonen a sus hijos aun cuando los procreen faltando *854a los deberes que un matrimonio debidamente constituido les. .imponga y a virtud de actos constitutivos de delito. Si otra interpretación se adoptara se desnaturalizaría el propósito-‘de la ley y en cierto modo se premiaría a un delincuente .por el hecho de serlo.” (Pág. 299.) Y más aún: “La obligación del padre surge del hecho sustancial de serlo. .Probado en debida forma que lo es y que siéndolo dejó de ■cumplir su obligación en la manera que la ley penal esta-blece, el delito debe entenderse cometido.” (Págs. 300-301.)
De acuerdo con estos postulados, el Tribunal rechazó repetidamente la tesis mediante la cual se pretendía incor-porar a la acción penal los requisitos de prueba de la acción civil de filiación, particularmente los enumerados en los arts. 125 y 129 del Código Civil. Pueblo v. Ortiz, 67 D.P.R. 903 (1947); Pueblo v. Rodríguez, 67 D.P.R. 735 (1947), Pueblo v. López, 67 D.P.R. 780 (1947).
Ese criterio judicial se mantuvo firme durante muchos años y hasta el, a mi juicio, desafortunado fallo en Pueblo v. Santiago, 70 D.P.R. 837 (1950) revocado expresamente en Agosto v. Javierre, 77 D.P.R. 471, 478 (1954). Se funda ese criterio en el clásico principio de separación entre las acciones civiles y penales consagrado en la ley y juris-prudencia nuestras. (2) El Tribunal, no obstante, crea hoy imaginarios conflictos de intereses entre la madre y el hijo y afirma que como consecuencia de la reclamación el hijo “dejará de pertenecer a una familia con todos los derechos que en ella le corresponden para formar parte de otra dis-tinta con otros derechos o sin ninguno de ellos.” No se explican, sin embargo, los fundamentos de tales afirmaciones ni se señalan cuáles provisiones, sustantivas o de procedi-miento, o cuáles doctrinas jurídicas producirían ese resul-tado. Lo correcto es que tales peligros no existen y que en este caso, no importa lo que suceda en la acción penal, *855las relaciones paternofiliales en la esfera civil entre el menor y su presunto padre legítimo continuarán intactas. En realidad, lo que el Tribunal hace en este caso es fundir las acciones penales y civiles sin aducir una sola razón en su apoyo, para luego derivar nefastas consecuencias de esa insostenible fusión que es producto de su propia obra.
La regla seguida por la gran mayoría de las jurisdic-ciones norteamericanas y de la Comunidad Británica man-tiene que “cuando una sentencia dictada en una acción criminal se ofrece en una acción civil para probar los hechos en que se funda, no es admisible como evidencia de tales hechos.” 2 Wharton, Criminal Evidence, (1955) sec. 640. Esa es también la regla en Puerto Rico, aunque se ha apli-cado al expediente completo de la causa criminal. Ramírez v. Morales, supra; Colón v. Secretario de Hacienda, supra. Cuando la sentencia está basada en una alegación de cul-pabilidad se admite como una admisión o confesión de la persona acusada en el proceso criminal, pero nunca como prueba concluyente de los hechos. Los tribunales varían en cuanto al valor que debe darse a esa prueba. Algunos exigen evidencia corroborativa mientras otros le conceden “gran peso”. Igualmente, en las acciones criminales la regla general prohíbe que se reciba en evidencia un fallo dictado en una acción civil si se pretende por ese medio probar alguno de los hechos en los cuales se basa el fallo.
Para que pudiera afirmarse que en el presente caso se privaría de la paternidad al presunto padre legítimo como, resultado de la acción criminal contra el otro hombre, habría, a la vez que sostener que, en una acción civil entre el menor y su presunto padre legítimo, la sentencia en el caso criminal constituiría un impedimento absoluto a la acción civil o prueba concluyente de los hechos en que se funda dicha sentencia. Esto, sin embargo, no sería así ni tan siquiera en una acción civil entre el menor y la persona convicta en el proceso criminal y mucho menos lo sería en una acción *856civil en la que fuera parte el padre legítimo. En los dos casos, de acuerdo con el estado actual de nuestros ya citados precedentes, la sentencia en el caso criminal no podría admi-tirse como prueba. (3)
En Commissioner of Public Welfare v. Koheler, 30 N.E.2d 587, 591 (N.Y. 1940) se planteó una situación muy similar •a la presente, excepto que la ley aplicable autorizaba expre-samente el procedimiento contra el padre de hecho en casos «de separación entre los cónyuges o de impotencia del marido. Expresó el Tribunal de Apelaciones de Nueva York:
“Tal procedimiento puede ser iniciado por la madre o . . . por un funcionario público. See. 64, subdivisión 1 de la Inferior Criminal Courts Act. El niño no es una parte necesaria en el procedimiento como tampoco lo es el marido de la madre. La orden que se dicte en ese procedimiento no constituye una *857adjudicación que les oblique o que obligue a aquellas personas que por medio de ellos puedan reclamar que el niño es o no es el hijo legítimo de padres casados entre sí. Una orden que resuelva que el padre del niño es una persona distinta del marido de la madre no es, obviamente, una adjudicación obli-gatoria de ilegitimidad. No establece el status del niño ni constituiría evidencia competente para establecer la ilegitimi-dad en cualquier otro procedimiento en el cual otras personaa sean partes.”
Por esas razones se permitió a los esposos declarar sobre: sus relaciones íntimas, cosa que no podían hacer en proce-dimientos dirigidos a fijar el status del menor. Esta es la regla que prevalece en el estado. People v. Arcieri, 167 N.Y. S.2d 437 (1959).
Por consiguiente, si declaráramos convicto al acusado a lo sumo sucedería que en este y otros casos similares exis-tirían dos acciones contra dos personas distintas que podrían resultar en la concesión de alimentos al menor. Mediante' una, el estado haría uso de la vía penal para obligar al padre natural a satisfacer los alimentos; mediante la otra el menor utilizaría la demanda civil para exigirle alimentos, a su presunto padre legítimo. Aunque sin duda esa sería una situación anómala, (4) no lo sería menos que otras con-sagradas anteriormente en el mismo campo por la ley y jurisprudencia nuestras y tendría, como veremos más ade-lante, inatacables fundamentos de equidad social.
En el pasado este Tribunal descartó en cuanto a la acción penal los elementos formales de prueba de la paternidad! *858natural e ilegítima que exigía la legislación civil (arts. 125 y 129 del Código Civil) y en su lugar colocó todos los medios de prueba que admite nuestra ley de evidencia. Llegó, como sabemos, al extremo de sancionar el principio de que el tes-timonio de la madre sobre las relaciones sexuales, si creído, es suficiente para declarar probado el hecho de la paternidad. Pueblo v. Mercado, 69 D.P.R. 335 (1948); Pueblo v. López, supra; Pueblo v. Bernabe, 63 D.P.R. 400 (1944); Pueblo v. De Jesús, 57 D.P.R. 708 (1940); Pueblo v. Dávila, 53 D.P.R. 234 (1938). Y a nadie, desde luego, se le ocurrió que esa declaración de paternidad tendría efectos de clase alguna sobre los nexos jurídicos entre padres e hijos en la esfera •civil. No creo pueda afirmarse que la política pública sobre cómo y en qué procedimiento se puede impugnar la pater-nidad legítima y quiénes pueden hacerlo sea más vital que la política pública sobre cómo y en qué procedimiento se jpuede probar la paternidad natural e ilegítima y quiénes pueden hacerlo, a menos desde luego, que se esté dispuesto .a la vez a afirmar que la primera, pese a los claros mandatos de ley y de Constitución, conserva en nuestro sistema una posición más privilegiada que las últimas.
Al adoptarse el principio de prueba reseñado en el párrafo anterior se reconoció en Puerto Rico la existencia •de una clase de hijos que tenían padres para un solo pro-pósito — el de alimentos — pero que no los tenían para todos los demás propósitos. Esta situación de un hijo con una “fracción” de padre es tan anómala, y si se quiere tan “anti-*859jurídica”, como la de un hijo con un padre y una “fracción” de otro, que sería la que en casos extremos podría resultar al adoptarse una regla contraria a la que hoy acepta el Tribunal. (5)
En verdad, nuestra legislación y todas las legislaciones han estado llenas de esas anomalías causadas por el choque entre las nuevas ideas sobre la responsabilidad del padre natural y las ideas tradicionales sobre la ilicitud e inmora-lidad de las relaciones extramatrimoniales y el estigma sobre sus frutos. Para verificar ese aserto, basta recordar la. trayectoria de nuestra legislación sobre hijos naturales e ilegítimos desde comienzos de siglo hasta el presente. Pro-bablemente, el caso más extremo fue el de 1945 cuando la. Asamblea Legislativa decretó que ciertos hijos podían obte-ner el reconocimiento de sus padres solamente en cuanto al’, apellido. (31 L.P.R.A. see. 502.)
Al adoptar los criterios que ya he explicado, el Tribunal hizo caso omiso de las anomalías y consecuencias “antijurí-dicas” que sus fallos causaban en el orden civil, empeñán-dose en eliminar el patrimonio de hambre que el dictamen opuesto impondría a numerosos hijos. Ese debe ser tam-bién nuestro empeño en la presente situación.
*860HH ! — i
Un examen de los probables efectos de la regla que hoy Se adopta demuestra los complejos problemas que crea y lo gravemente irreal que resulta en su aplicación. Tres ejem-plos son suficientes:
а. A y B se casan y a los pocos meses se separan, sin. tener hijos. B, el marido, continúa viviendo en la misma ciudad que A. (6) Pasados unos meses de la separación, A se amanceba públicamente y por varios años con C, hombre a su vez casado con D. De esa unión ilícita, pero no por eso menos fecunda, nacen tres hijos, los cuales C reconoce y luego abandona. Aplicada la propuesta regla a estos hechos resultaría que hasta tanto se impugnare con éxito la legi-timidad, el marido sería responsable criminalmente por el ■abandono de ios hijos de A y el estado no podría responsa-bilizar a G, el padre natural, por el abandono. Además, si € se hubiese amancebado con una mujer soltera, sus hijos hubiesen podido utilizar la vía penal para exigirle alimentos, pero al hacerlo con una mujer casada se les cierra el camino.
б. A, mujer casada con B, se separa de éste y se une .a G públicamente, procreando tres hijos. B continúa resi-diendo en el mismo pueblo que A. Luego de nacidos los hijos, A se divorcia de B, se casa con C y ambos reconocen los hijos como suyos. C abandona a sus hijos. De acuerdo con la ley vigente desde 1947 (31 L.P.R.A. sees. 481-486) los tres hijos quedan legitimados por el subsiguiente matrimonio de los padres entre sí, a contar de la fecha del matrimonio. Sin embargo, la aplicación literal del art. 113 haría de estos niños *861hijos legítimos de B. Otra vez la regla propuesta impediría al estado culpar a C por el abandono de sus hijos, hasta tanto la cuestión de legitimidad se dilucidara en un pleito civil. Y si en los dos ejemplos anteriores B se ausentara de Puerto Rico o se desconociera su paradero, pasarían meses, o tal vez años, antes de que pudieran completarse los trámites pro-cesales necesarios en dicho pleito.
c. Con los mismos hechos del primer ejemplo, suponga-mos que uno de los hijos de A y C es una niña, F, y que al llegar a los dieciocho años su padre natural comete el delito de incesto con ella. Se trae la acción penal corres-pondiente y se presenta la misma defensa que en el pre-sente caso — F es hija legítima del marido de A y esa legi-timidad sólo puede impugnarse en una acción civil. Cf. Pueblo v. González, 26 D.P.R. 424 (1918). Luego de aceptar esa defensa en una causa de abandono de menores, no veo cómo podríamos rechazarla en una de incesto, a menos, desde luego, que estuviéramos dispuestos a aceptar que la política pública en cuanto al matrimonio entre parientes es más importante que la política pública sobre el sostenimiento de los hijos, algo, a mi juicio, imposible de mantener. Y cabe añadir que si validáramos para el incesto la regla que hoy se adopta, tendríamos a la vez que aceptar que la hija y el padre natural podrían, en esas circunstancias, contraer matrimonio.
Estimo, además, que de la determinación que hoy hace el Tribunal fluyen también consecuencias de “antijuridici-dad”, aunque tal vez con menos dramatismo que las que se apuntan en la opinión de mayoría. Veamos dos ejemplos:
A y B, solteros, viven en público concubinato por varios años y en ese tiempo A da a luz dos hijos. Un buen día la madre denuncia a C, de acuerdo con la Ley núm. 108, ale-gando que él es el verdadero padre de su segundo hijo. Es claro que a la luz de nuestros precedentes, el tribunal de instancia tendría que hacer una investigación de la pater-*862nidad para determinar si en verdad C es el verdadero padre y, si existe prueba suficiente, tendría que condenar a C. Pero es obvio que en esa situación tampoco puede hacerse “una debida adjudicación de los derechos de todas las partes afectadas” porque (1) hay la posibilidad de conflicto entre la madre y el hijo debido a que el segundo tiene una acción de reconocimiento contra el concubino B por razón del art. 125 del Código Civil; (2) el concubino no tiene que ser oído, aunque él podría alegar que el hijo es suyo y que interesa reconocerlo: (3) hay las mismas probabilidades reales (aun-que no de presunción de ley) de confusión de prole que en el caso del marido.
Para un segundo ejemplo puede complicarse la situa-ción estableciendo el hecho de que B, el concubino, había ya reconocido voluntariamente al hijo antes de iniciarse la acción penal. En tal caso surgiría también un conflicto entre la disposición de ley (7) y el hecho natural y cierto de la paternidad. Cf. García v. García, 18 D.P.R. 963 (1912); Alcaide v. Morales, 28 D.P.R. 278 (1920).
¿Qué haríamos en cualquiera de estos dos casos? ¿De-cirle al hijo que tiene que dilucidar esos problemas en una acción civil de filiación donde los dos supuestos padres estén presentes, o permitir la acción penal ordinaria, pese a la anomalía y los defectos de “an ti juridicidad”, pero vindicando la política pública de que “la obligación del padre surge del hecho sustancial de serlo”? Me parece no habría otra alter-nativa que la segunda. Nuestra sentencia de hoy, sin embargo, es por sus fundamentos contraria a ese resultado.
h-i ! — i H-f
Cierto es que algunos precedentes norteamericanos se pronuncian en favor de la tesis que hoy sustenta la mayoría del Tribunal. Pero es igualmente cierto que esa jurispru-*863dencia se asienta sobre conceptos jurídicos y de moral social que por acción de ley y de Constitución, y por lo menos en cuanto a sus efectos legales, hace tiempo extirpamos de nuestro medio. Además, es también claro que varias juris-dicciones han procedido legislativamente a eliminar las in-negables injusticias que ios antedichos fallos judiciales habían creado.
Indice firme de lo primero es In re Madalina, 174 Cal. 693, 697; 164 Pac. 348 (1917), principal precedente en que se apoya la mayoría. La razón fundamental de esa senten-cia es la de que “los intereses de la política pública, la decencia, la moralidad y la protección de niños inocentes” requerían que no se permitiera al estado impugnar la pater-nidad, porque esa impugnación sería contraria al “bienestar, comodidad y felicidad de niños inocentes que deben ser pro-tegidos contra el estigma de la ilegitimidad o las calumnias sobre su nacimiento.” (8) Y en State v. Randall, 53 So.2d 689, 691 (1951), también citado por la mayoría, el Tribunal Supremo de Luisiana, al resolver que no procedía la acusación criminal contra el padre de hecho, dijo:
“La santidad con que la ley rodea las relaciones maritales y la reputación y buena fama de la esposa y de los hijos naci-dos durante el matrimonio es de tal manera inviolable que la madre y los hijos no pueden tacharse a si mismos con decla-raciones de adulterio, ilegitimidad y bastardía, y no puede permitirse tal difamación sobre sus caracteres, no importa cuán ciertos, desafortunadamente, puedan ser los odiosos y tristes hechos.”
*864| Es evidente, sin embargo, que tanto la sustancia como la retórica de esos pronunciamientos no tienen vigencia alguna desde hace muchos años en nuestro país. Frente al llamado estigma de la ilegitimidad, nuestro pueblo ha levan-tado, primero con rango de ley y luego de Constitución, el noble y humano principio de la igualdad del nacimiento, por el cual “el fruto inocente de [las uniones ilícitas] debe advenir al mundo libre de descalificaciones y de inferiori-dades jurídicas.” Informe de la Comisión de Carta de Derechos a la Convención Constituyente (1951). Y frente a la hermética regla del art. 116 del Código Civil que auto-riza sólo al marido y a sus legítimos herederos a impugnar la legitimidad de los hijos nacidos en el matrimonio, este Tribunal, acuciado por las mismas razones legales, consti-tucionales y de dignificación social, levantó en Agosto v. Ja-vierre y ahora por unanimidad reafirma, el derecho de esos hijos a buscar a sus verdaderos padres por los caminos de la ley civil. (9) Es obvio que nunca hubiésemos podido sen-tar esa norma si hubiésemos adoptado la jurisprudencia que hoy aprueba la mayoría. Los mismos motivos también nos obligan a rechazar los precedentes norteamericanos, frutos de otras concepciones jurídicas y sociales, y a reco-nocerle al estado la facultad — que la ley aplicable en modo alguno le niega — de exigirle a esos padres, por medio de los correspondientes procedimientos penales, el cumplimiento de sus obligaciones naturales y de ley.
Descartada la jurisprudencia norteamericana por las razones descritas, sólo queda en apoyo de la tesis de la mayo-ría el aparente conflicto entre la política pública sobre legi-timidad y la política pública sobre abandono de los hijos. *865El Tribunal resuelve hoy ese “conflicto” en favor de la legi-timidad, negándole de paso a un gran número de niños la protección que en la esfera penal el estado ideó para ellos.
Sostengo enfáticamente que tal conflicto no existe, y que si acaso existiera, es la función clásica e inescapable de los tribunales buscar la interpretación que razonablemente lo elimine, haciéndole al legislador la elemental justicia de no achacarle la aprobación de disposiciones contradictorias. La única manera de lograr ese resultado es la de mantener el procedimiento penal estrictamente dentro de su limitado radio de acción y asequible a todos los hijos, no importa el origen de su nacimiento, mientras se reserva el procedimiento civil para resolver las controversias de status.
Esa interpretación conserva incólume el principio de la igualdad del nacimiento, esencia de nuestras instituciones jurídicas y de nuestro pensamiento colectivo. Por el con-trario, la norma que hoy adopta el Tribunal coloca a un gran número de niños, precisamente por las circunstancias de su nacimiento, en una posición de inferioridad jurídica y les niega una protección que el estado ofrece a todos los demás. Ante ese resultado, un legislador de inclinaciones literarias podría exclamar, parafraseando la clásica ironía orwelliana, que “en Puerto Rico todos los hijos son iguales, pero hay algunos hijos más iguales que otros.”
IV
Creo evidente, considerando algunos de los ejemplos cita-dos en esta opinión, que la norma que hoy se adopta por el Tribunal es en gran medida frustránea de los propósitos que animaron al legislador al aprobar la Ley núm. 108 y el art. 263. Esa norma, desde luego, hay que entenderla y cobra autoridad únicamente a la luz de las razones en que se funda. Los tribunales de primera instancia habrán de examinar esas razones para determinar cómo encajan en situaciones de hecho diferentes de la que plantea el presente recurso, aun-que relacionadas con ella.
*866Las razones del Tribunal, como vimos anteriormente, se basan principalmente en la supuesta deficiencia del procedi-miento penal para resolver todos los conflictos que la situa-ción presenta, en especial los que surgen entre la madre y el hijo y entre el padre de hecho y el presunto padre legítimo. Es por eso necesario, se afirma, mudar el asunto a la esfera civil, en la cual, luego de ser debidamente citadas todas las personas se podrá hacer una adjudicación judicial válida de todos los derechos e intereses afectados. Me parece obvio que la aplicación lógica de ese razonamiento a otras situa-ciones producirá inevitablemente la remoción de la jurisdic-ción penal de todo caso en que el acusado alegue que él no es el padre del menor y pueda señalar hacia la probabilidad de que otro hombre lo sea. Independientemente de que ese otro pueda ser el padre legítimo o el ilegítimo, o de que en este último caso el hijo esté o no oficialmente reconocido, tan pronto se apunte hacia la probabilidad de que otro indivi-duo, y no el acusado, pueda ser el padre del menor es obvio que surgirían los conflictos de intereses en la esfera civil entre la madre y el menor y entre los dos supuestos padres. Los tribunales de primera instancia se verían forzados, entonces, a suspender toda acción en esos casos hasta tanto se resolvieran tales conflictos en el orden civil.
Son indudablemente graves las consecuencias de ese razonamiento para la debida administración de la Ley núm. 108 y del art. 263 del Código Penal. El esfuerzo legislativo para erradicar la irresponsabilidad paterna mediante la creación de un instrumento judicial rápido, sencillo y eficaz que se apoya en la fuerza coactiva del estado queda así des-truido en su aplicación a cientos de niños desamparados.(10) *867Para encontrar alivio a sus necesidades más perentorias, exigiéndoles a sus verdaderos padres el cumplimiento de la obligación primaria que emana de la paternidad, ahora ten-drán esos niños que acogerse al lento, complejo y costoso procedimiento civil que requieren las acciones filiatorias, (11) desesperar durante meses mientras se resuelven las contro-versias y pagar en privaciones, enfermedades y delincuencia juvenil el precio de esas tardanzas. La situación se tornará aún más patética para aquellos niños cuyos presuntos padres legítimos, como parte de la enorme corriente migratoria de los últimos años, se encuentran fuera del país. (12) Para *868ellos habrá tardanzas y trámites adicionales y difíciles pro-blemas legales de jurisdicción y emplazamiento.(13)
No puedo, por las razones ya señaladas, compartir el criterio del Tribunal. Reducido a su premisa básica, ese criterio significa concederle primacía a los factores estéticos en la interpretación de la ley y rechazar, concretamente en este caso, la solución correcta por alegadas razones de “antijuridicidad”. Aunque es respetable el interés de man-tener la simetría de la ley y de las instituciones jurídicas, no puedo en aras de esa finalidad compartir una interpreta-ción que destruye los propósitos legislativos y está reñida con las realidades sociales imperantes. Debe, a mi juicio, con-firmarse la sentencia apelada.

 Se utilizó de manera restrictiva en este primer caso para negarle alimentos a un hijo ilegítimo, fundándose en que la ley penal, contrario a la civil, sólo era de aplicación a los hijos legítimos.


 Art. 2 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2; Ramirez v. Morales, 69 D.P.R. 703, 706 (1949); Colón v. Secretario de Hacienda, 79 D.P.R. 859 (1957).


 Cf. Chabrán v. Méndez, 74 D.P.R. 768 (1963) donde resolvimos que un hijo es parte indispensable en un pleito sobre impugnación de •su legitimidad. En Gonzales v. Pacific Greyhound Lines, 214 P.2d 809 (Cal. 1950) un menor entabló demanda de daños por la muerte de su padre legítimo. La demandada atacó la legitimidad del hijo ofreciendo ■en evidencia una sentencia de divorcio en la cual un tribunal, al dictar una orden interloeutoria de custodia y alimentos, había resuelto, fun-dándose en el testimonio de la madre, que el menor no era hijo de su presunto padre legítimo. El Tribunal Supremo de California dictaminó que la sentencia de divorcio y la orden interloeutoria no eran admisibles en evidencia para propósito alguno porque el menor no había sido parte en el primer litigio y la determinación sobre su status hecha en él no le obligaba.
Discusiones detalladas de estos problemas, con abundantes citas de jurisprudencia y leyes, se encuentran en las siguientes fuentes: 4 Wig-more, On Evidence, (3ra ed. 1940) sec. 1346a; Mueller y Whinery, Second-Hand Judgments: Reciprocal Use of Judgments in Civil and ■Criminal Matrimonial Cases, 15 Wash, and Lee L. Rev. 44, 63-72 (1958); Zogg, Judgments as Evidence Against One Not a Party to Them, Wis. L. Rev. 307 (1946); 2 Whartoñ, ob.cit., Secs. 639, 640; Cowen, The Admissibility of Criminal Convictions in Subsequent Civil Proceedings, 40 Cal.L.Rev. 225 (1952); Judgments in Bastardy Proceedings as Conclusive of Issues in Subsequent Bastardy Proceedings, 37 A.L.R.2d 836 (1954); Conviction or Acquittal as Evidence of the Facts on Which it was Based in Civil Action, 18 A.L.R.2d 1287 (1951); American Law Institute, Model Code of Evidence, Regia 521, págs. 280-282 (1942); Cf. Admissibility of Traffic Conviction as Proof of Facts in Subsequent Action, 50 Col. L. Rev. 529 (1950).


 Los artículos 113 a 117 del Código Civil vigente ofrecen al pre-sunto padre legítimo los medios de impugnar la legitimidad y, por lo. tanto, de ponerle fin a esa situación anómala. La acción en tales casos “deberá ejercitarse dentro de los tres meses siguientes a la inscripción del nacimiento en el registro si el marido se hallare en Puerto Rico, y de los seis meses si estuviere fuera de Puerto Rico, a contar desde que-tuvo conocimiento del nacimiento”. (Art. 117.) En el presente caso, hay prueba de que el hijo no fue inscrito pero no de que el marido, supiera del nacimiento. No he hallado jurisprudencia nuestra que expli-que cuándo comenzaría a correr el término de prescripción en esas cir-*858cunstancias. Véanse sobre el problema: 5 Castán, Derecho Civil Español, Común y Foral 84 (1958) ; 2 Martínez Ruiz, El Código Civil 34 (1900); .3 Scaevola, Código Civil 309 (1942) ; Muñoz Morales, Reseña Histórica y Anotaciones al Código Civil de Puerto Rico 346 (1947). Recuérdese, ¡además, que tanto la acción civil como la penal tienen por base la necesidad de alimentos del hijo y la capacidad del padre para satis-facerlos. Es obvio que si el hijo recibe adecuados alimentos de su pre-sunto padre legítimo, no procedería la acción penal contra el padre de (hecho.


 En Rodríguez v. Comisión Industrial, 58 D.P.R. 111 (1941) se-planteó a este Tribunal la cuestión de si una bija engendrada por un hombre en una mujer casada con otro tenía derecho a la compensación por la muerte de su padre natural en un accidente del trabajo. La niña había sido inscrita como hija legítima del esposo de la madre. Se alegó-por los recurrentes que tanto los artículos del Código Civil sobre la legitimidad como lo prescrito en la Ley de Registro Civil impedían con-ceder la compensación. El Tribunal, por voz del Juez Presidente señor-Del Toro, rechazó esos argumentos. Sostuvo que se trataba exclusiva-mente de una cuestión de dependencia y añadió: “Lo que la comisión resuelve no tiene más alcance que el de los límites del propio caso de la compensación. La inscripción del registro civil seguirá en pie a no-ser que sea anulada por una corte con jurisdicción para ello, de acuerdo-con la ley.” Como podrá observarse es ésta también una situación en la cual la ley reconoce que una persona es “padre” de un niño para, un propósito muy limitado, mientras para todos los demás fines con-sidera a otra persona también “padre” del mismo niño.


 Nuestra jurisprudencia tiene resuelto que “la imposibilidad física •de acceso” (art. 113 del Código Civil) por la cual el marido puede impug-nar la legitimidad de un hijo, no se produce cuando marido y mujer viven •en la misma ciudad—Cubano v. Del Valle, 69 D.P.R. 679 (1949) — o en ^pueblos cercanos—Burgos v. Vázquez, 48 D.P.R. 416 (1935); Núñez v. Lacot, 32 D.P.R. 81 (1923). Afortunadamente, el Tribunal deja hoy para consideración posterior el problema de si la regla de prueba que consta en la segunda oración del art. 113 debe seguir interpretándose estricta-mente y en términos puramente geográficos.


 Art. 38 de la Ley núm. 24 de 22 de abril de 1931 (24 L.P.R.A. see. 1237). Cf. Maldonado v. Bravo, 73 D.P.R. 206, 209 (1952).


 En California se enmendó el art. 195 del Código Civil y el art. 270 del Código Penal para dejar sin efecto el caso de Madalina y per-mitir al estado impugnar la legitimidad en casos criminales de abandono de menores. Las reglas aplicables a la litigación civil no se cambiaron. 2 Armstrong, California Family Law (1953) Suplemento de 1956, págs. 159, 162-163. Véanse, además, la ley de Nueva York citada en el caso de Koheler, supra y la del Distrito de Columbia, Peters v. District of Columbia, 84 A.2d 115 (D. C. Cir. 1951).


 No hay, desde luego, en las circunstancias de estos casos matri-monio alguno que salvar, porque el mismo se ha convertido en escombros por acción de una o de las dos partes. Esa idea está implícita en la aprobación que hoy damos al procedimiento civil como vehículo para resolver los problemas que estamos discutiendo.


 La acción penal de abandono de menores sigue siendo el arma jurídica principal de que dispone nuestra comunidad para compeler a los padres a cumplir con sus deberes hacia sus hijos. Las cifras sumi-nistradas por nuestra Oficina de Administración de Tribunales demuestran lo siguiente: '
*867TRIBUNAL DE DISTRITO
Casos de Abandono de Menores
y Apelaciones al Tribunal Superior
Año Pendien-tes Presen-tados Convic-ciones Apela-ciones % de Ape-laciones
1966-57 1086 3136 1803 H-i -q 03 O
1.957-58 1013 3404 1891 M en W 50
1958-59 1187 3249 2000 M to M W
Sin embargo, la acción de alimentos en el Tribunal Superior durante el año 1958-59 produjo los siguientes resultados: Pendientes: 514; Pre-sentados: 745; Resueltos: 733. No hay información disponible sobre otros años. Un estudio efectuado en diciembre, 1958 por la Oficina de Estadísticas de la División de Bienestar Público concluye que “el aban-dono, especialmente el del padre varón, va en aumento como causa de dependencia de nuestros niños, especialmente en nuestras clases más nece-sitadas económicamente” y que “la intervención de las cortes en los casos de abandono produce resultados favorables y que si éstas pudieran regu-larizar la celebración de vistas de los padres que abandonan a sus hijos podrían tenerse mayores logros económicos y sociales”. Departamento de Salud, Informe Sobre el Resultado del Estudio Bienal Sobre Carac-terísticas de los Casos que Reciben Ayuda. . . (Mimeógrafo, 1959, pág. 5.)


 No podrían estos niños acogerse a la acción clásica y sumaria de alimentos, porque en ella tampoco podría resolverse adecuadamente la controversia.


 No existen datos sobre cuántos niños habrán de hallarse en esta situación. Como un índice general del problema, véanse las siguientes cifras, también suministradas por nuestra Oficina de Administración de los Tribunales, sobre los casos de reclamaciones de alimentos bajo la llamada Ley de Reciprocidad:
*868TRIBUNAL SUPERIOR
Distribución de los Casos de Reclamación de Alimentos
Bajo la Ley 71 del 20 de junio de 1956
Años Fiscales 1956-57, 1957-58 y 1958-59
Puerto Rico como Estado Iniciador*
Resueltos
Año Pendien-tes a 30 de junio Presen-tados En sus Méritos Archi-vados Pendien-tes a fin de año
1956-57 1287 1613 1203 303 1394
1957-58 1394 1658 1438 103 1511
1958-59 1511 1623 1973 578 583


 Significa que la reclamación de alimentos se inicia en Puerto Rico y se obtienen los pagos mediante la colaboración de los tribunales del estado donde se encuentra el padre.


 La cuestión fundamental consiste en resolver si en un pleito civil donde se impugne la legitimidad es indispensable emplazar personalmente al presunto padre legítimo o si estando éste fuera de Puerto Rico puede válidamente hacerse el emplazamiento mediante la publicación de edictos. La cuestión no ha sido resuelta por este Tribunal. Una vieja sentencia nuestra, Orama v. Oyanguren, 19 D.P.R. 828, 831-832 (1913), dice que “la corte del Estado de una persona que litiga por su estado civil tiene jurisdicción sobre demandados no residentes, aunque no hayan sido notifi-cados personalmente ni tengan bienes en el país. . .” Sin embargo, la regla contraria prevalece en varias jurisdicciones norteamericanas. Véase Hartford v. Superior Court, 304 P.2d 1, 4-5 (Cal. 1956); Conflict of Laws, Personal Jurisdiction Over Alleged Father Required in Bastardy Proceedings, 30 So. Cal. I. Rev. 336 (1956); Parent and Child: Paternity Suit is an Action in Personam, 4 U.C.L.A. L. Rev. 647 (1957); Ehrenzweig, Conflict of Laws (1959) págs. 80-119.